DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for several specific organic materials broadly such as Biomass including wood chips, waste oil…, does not reasonably provide enablement for general organic materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear from which source the sulfur element can be present in the reaction. 
Also regarding claim 1, it is unclear which component is converted in the first conversion reaction.
Also regarding claim 1, it is unclear which components are contained in the first conversion product. 
There are terms “preferably” recited in the claims such as claims 2, 4, 5, 13, 14, 17, 25, 26, 43, and 55 for “further limitations” should not be used in the patent claims. Applicants are suggested to review any possible similar errors in other claims.   
Regarding claim 10 which depends on claim 1, applicants should claim “the regeneration product” is further selected from the three species cited in claim 1 so that the subjecting step can be considered as a further limitation from claim 1. 
Regarding claim 16, it is unclear why there are very similar steps of pressuring and heating recited in the claim. If these are sequence of two different steps, there is no tight connection between these two steps.  
Claims 22 and 40 recite a second oil. However, it is clear which one is the first oil.
or coal”. However, the following steps are recited both biomass and coal are required in the claimed process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Johnson et al (CA 1195639).
Johnson discloses a process of conversion of a hydrocarbonaceous oil in the presence of an iron catalyst promoted by alkali metal carbonate or sulphide (the abstract).
	In examples 1-5, Johnson operates processes of conversion of vacuum residuum also containing sulfurclaim3 in the presence of a ferric oxide (Fe2O3) catalyst and water (slurry). The slurry is pressured and flushed with carbon monoxide at different pressures such as 3, 12.8, 13.1 Mpaclaims 12, 15, 16, and 19 and at a temperature of 400oCclaims 12, 15, 16, and 19 for 150 minutesclaim 13 to obtain different products such as naphtha, gas oil (see examples, especially example 1).
	The ratio of content of the iron oxide catalyst and the content of sulfur of the oil feedstock in the reaction mixture disclosed by Johnson such as in examples is in the ratio of iron and sulfur content of 1:(0.5-5) recited in claims 1 and 2 (see table 1, examples). In example 1, the feed contains around 0.5 mole of sulfur (6.52% of 252.5 g of vacuum residuum). 12.6 g of ferric oxide (Fe2O3) has around 0.15 mole of iron. There are the ratio of iron and sulfur element should be around 1:3.
	Regarding claim 4, in example 1, Johnson discloses using an amount of water around 17  wt.% of the reaction mixture.
From page 3, line 25 to page 4, line 1, Johnson discloses a mixture of carbon monoxide and hydrogen such as syngas can be used as recited in claim 6.
Regarding claims 7-9, the ferric oxide (Fe2O3) catalyst of Johnson also functions as a desulfurization catalyst. It is recycled (regenerated) several times.  
Regarding claim 14, example 1 shows the weight percentage of the catalyst in the slurry around 4%. On page 5, lines 12-14, Johnson discloses the size of the catalyst is from 37 to 841 micrometers.
Regarding claims 10 and 11, applicants does not clearly claim the regeneration product is selected as the catalyst for the first conversion step. Therefore, the ferric oxide of Johnson meets the requirement for these claims 10 and 11. 
Regarding claim 18, Johnson discloses a single batch run (one-batch reactor)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (CA 1195639).
Johnson discloses a process as discussed above. 
Johnson does not disclose the CO volume content in the CO containing gas as recited in claim 5. However, Johnson discloses only the presence of CO as a gas in the vessel (see example 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Johnson process by using a CO containing gas having a high content of CO such as more than 15, or even pure to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 17, Johnson does not disclose the volume ratio of the CO to the oil slurry. However, CO and slurry are different phases of the reaction in the reactor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Johnson process by employing any volume ratio of the CO and slurry to operate the process provided that the CO content is enough for the conversion reaction occur except the criticality can be shown by applicants.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (CA 1195639) in view of Henriksen et al. (8,101,383).
Johnson discloses a process as discussed above.
Johnson does not disclose the CO-containing gas is obtained by gasifying a hydrocarbon such as biomass at a temperature and a pressure as recited in claims 20 and 21 (page 3, line 25 to page 4, line 2). However Henriksen discloses on column 15, lines 10-35 that biomass can be gasified to produce syn-gas at a gasifier maintained under a pressure of 40 bar and at a temperature of 1300-1500C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Johnson process by using the syngas prepared by gasifying biomass disclosed by Henriksen since it is expected that any syngas can be used as the CO-containing gas for the conversion step of Johnson.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/426,886 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims discloses a process of conversion of an inferior oil (an organic material) by a step of preparing a slurry comprising an inferior oil, a catalyst which is iron oxide compound, a desulfurization waste agent resulting from use of an iron oxide compound as desulfurizer, and a regeneration product of a desulfurization agent and a step of carrying a conversion reaction step by mixing the slurry with a CO gas and keeping a molar ratio of iron element to sulfur element of 1:(0.5-5). Conflicting claim 23 discloses the slurry is an aqueous slurry.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 22-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772